Title: To Benjamin Franklin from G. Tackoen, 9 February 1778
From: Tackoen, G.
To: Franklin, Benjamin


Sir
Mechlen in Brabant the 9th of feb. 1778
As we are here and in all the neighbourhood, like in hole Europe, inform’d of your politeness for whoever man address him to ÿou for some service; so we are full of trust, ÿou should share ÿour goodness to whoever of us should want ÿour help; speciallÿ to know the verÿ truth of the actions, which happen in America, and in which we concern us in a great deal, most when the [they] are favourable for the Americans; while we love Libertÿ as much as we can part of it. Whereas we seldom know the verÿ truth of the evenements in America, i begg ÿou as a favour to write me to who printer or post-master in one town of America i can address me for having a true newspaper, and to give me the further direction for a good information. If i am able to give ÿou at mÿ hand some direction for whatever business it be, i’ll show how faithfullÿ and with how great consideration i have the honour to be Sir your most obediant Servant
G. TackoenCounsellor of the great-Counsel of Mechlen
 
Addressed: Monsieur / Monsieur Francklin / A Paris
Endorsed: Tackoen of Mechlin Wants a true Newspaper
